Citation Nr: 1640707	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-29 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left parotidectomy, with claimed additional disabilities of facial denervation, sinus drainage, and ear and throat pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran had active duty service from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   The RO denied compensation under 38 U.S.C. § 1151 for neck pain. 

In September 2012, the Veteran testified at a Board hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing is associated with the claims file. 

In July 2014, the Board remanded the 38 U.S.C. § 1151 for additional development.  At that time, the Board also finally adjudicated increased rating claims for right and left knee disabilities.


FINDINGS OF FACT

1.  The evidence of record is at least in relative equipoise as to whether the Veteran has an additional disability of facial denervation that is the result of an event not reasonably foreseeable from a VA medical treatment, in the form of a September 2009 partoidectomy.

2.  The evidence of record is against finding that the Veteran has an additional disability of sinus drainage or ear and throat pain as a result of her September 2009 partoidectomy.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for compensation under 38 U.S.C.A. § 1151 for additional disability of facial denervation as a result of an event not reasonably foreseeable from VA medical treatment have been met.  38 U.S.C. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).

2.  The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for an additional disability of sinus drainage or ear and throat pain, due to VA surgery and/or subsequent VA medical treatment, have not been met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §§ 3.358, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
As the Board's decision to grant entitlement to compensation under 38 U.S.C.A. § 1151, for facial denervation, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

As to the claim of additional disability of sinus drainage or ear and throat pain, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2010, advised the Veteran of the evidence and information necessary to substantiate his claim under 38 C.F.R. §38 U.S.C.A. § 1151.  The letter also notified the Veteran of her and VA's respective responsibilities in obtaining such evidence and information, and provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Relevant to the duty to assist, the Veteran's VA medical records and private medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran has been afforded multiple VA examinations.  These examiners specific findings referable to the Veteran's claim.  The Board finds that such opinions are adequate to decide the issue as they are predicated on pertinent medical evidence and the opinions included consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  

In sum, with respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Compensation under 38 U.S.C.A. § 1151

The Veteran contends that compensation is warranted, for additional facial nerve and other disorders, to include sinus drainage or ear and throat pain, from a September 2009, left partoidectomy with facial nerve dissection, under the provisions of under 38 U.S.C.A. § 1151.  The September 2009 surgery was performed in a VA facility. 

      A.  Applicable Law

Entitlement to benefits under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  The disability must not be the result of willful misconduct and be caused by hospital care, medical or surgical treatment, or examination furnished by a VA employee or in a VA facility.  Additionally, the proximate cause of the disability or death must be carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

      B.  Factual Background and Analysis

In September 2009, the Veteran underwent a left parotidectomy with facial nerve dissection to remove a left parotid mass at a VA facility.  A September 16, 2009, VA surgery pre-operative note documents that the Veteran was to undergo a left parotidectomy with possible facial nerve sacrifice and graft.  The Veteran provided informed consent for surgery and the surgeon noted discussing risks of procedure to include death, bleeding, infection, failure of procedure, and facial nerve weakness.

Follow up VA clinical records note the Veteran reported persistent pain on the left side of scalp following surgery.  She was informed that this pain could be post-operative pain that could last for up to two years.  

The Veteran was afforded a VA examination in July 2010.  The examiner found that the Veteran had multiple symptoms, some of which may be attributable to the neuropathic pain seen after parotidectomy because of the cutting of some sensoricutaneous nerves.  She noted that patients do have some sharp neuropathic pain, which should clear within a year or two.  The examiner found that there was nothing wrong with the Veteran's ears or in her parotid incisional areas.  The examiner could not correlate the Veteran's symptoms exclusively from parotid surgery.  While the examiner found some symptoms like sharp pain are attributable to parotid surgery, she did not believe the rest of the symptoms were so attributable.  She found such symptoms are from possibly reflux.

The Veteran was afforded another VA examination in May 2012.  At this examination, the examiner found reported that the Veteran had undergone a left superficial partoidectomy to remove a tumor and now complained of recurrent left post-auricular neck and head pain.  The examiner found that the post-operative cutaneous numbness had resolved except a slight decreased sensation to touch in a small left preauricular area of the skin.  The examiner determined that it was possible the neuropathic head/neck pain is a consequence of the healing process and a result of the surgery, but further determined that the claimed disability was not the result of carelessness, negligence, lack of skill or similar incidence of fault on the part of VA personnel.  The claimed disability was also not due to failure on the part of VA to timely diagnose or properly treat the claimed disease allowing the disease to continue to progress.   He further opined that the claimed disability pain could not have been foreseen by a reasonable healthcare provider.  The examiner explained that a neuroma may form after normal surgical care and be painful but happens and cannot be foreseen.  The examiner found that post-operative pain, if it is a result of the healing process, could not have been foreseen.

During her September 2012 Board hearing, the Veteran claimed that she has experienced facial numbness (such as not feeling touch or insect bites on part of her face), sinus drainage, and ear and throat pain since her September 2009 VA surgery, which developed due to VA's negligence, lack of proper skill, or error in judgment.   The Veteran's representative indicated that the Veteran may have a cranial nerve disorder due to surgery.  Also during her hearing, the Veteran alternatively claimed that even if VA was not negligent, lacked proper skill, or erred in judgment in its surgical treatment, the prolonged effects of loss of sensation in the face, sinus drainage, ear and throat pain, were all unforeseeable consequences of the surgery.  She offered sworn testimony that she was not warned of any possible risks of surgery, to include long term nerve healing.  

On remand, the Veteran was afforded another VA examination in August 2015.  The VA examiner noted consideration of the nature and etiology of the Veteran's claimed facial numbness, sinus drainage, and ear and throat pain.  The Veteran reported that she had been told that she would have skin numbness of the preauricular area and that infra auricular pain (immediately beneath the left ear lobe) and would clear or recover to normal within one year, but those areas remain pretragal numb and infra ear lobe was unpainful to tactile pressure or in cold weather.  There was no deficit of cranial nerves two to twelve of the facial expression muscles.  Each affected area of the skin was approximately 1.5 cm in diameter.  The Veteran also complained of excess moisture and itching since surgery, with the left ear being more so than the right.  She complained of nasal drainage as more prominent since surgery and medication, like Claritin, helped the ear canal condition and post nasal drip.  She denied that the ear canal moisture was related to eating and there was no evidence of gustatory sweating (Frey's syndrome).  The examiner also indicated that there was no evidence the nasal/post nasal drip was a residual of the surgery.  

The examiner found a small area of numbness of the left pretragal skin and infra lobe respectfully, which has been documented as a residual of the surgery, a superficial cutaneous branch of the left auriculotemporal nerve.  There was also mild dull pain to palpitation of a small area in the left infra ear lobule area, which most likely represented a small neuroma and is always a possible residual of surgery as the divided nerve may heal to be slightly more sensitive.  The examiner found no facial nerve or muscle expression injury or deficit.  The VA examiner opined that the localized skin numbness and discomfort were at least as likely as not a result of healing process following surgery and not unusual consequences

The August 2015 VA examiner found that the throat pain, complaints of excessive moisture and itching of the ear canals and ear canal and throat drainage were less likely than not residuals of the parotid surgery or healing process and that no additional disabilities resulted from the VA treatment, and were not due to carelessness, negligence, lack of proper skill, error in judgment, or similarly fault.  
The examiner further opined that it was less likely than not that any of the complained of disorders were due to an event not reasonably foreseeable.   The examiner concluded that it was less likely than not that the Veteran benign pleomorphic adenoma and subsequent surgery were incurred in or caused  by service because the tumor first occurred in 2009, 26 years after the Veteran's separation. 

A September 2015 private clinical record showed that the Veteran complained of left ear drainage and sinus problems for the last four to five years, which had become worse in the last six month.  The examiner noted that left ear pain was related to teeth clenching and temporomandibular joint pain referred to the ear.  The "drainage" was not from the ear or sinuses, but from the feeling of something in throat from reflux worsened by having a glass of milk before bedtime.  The examiner found Frey syndrome, referred otalgia of the left ear, teeth clenching, globus sensation, and reflux pharyngitis.

The Veteran was afforded another VA examination in February 2016.  That VA examiner opined that the operation was many years after service and that there were no additional disabilities caused by VA treatment.  The examiner found that damage was most likely caused by damage to the nerve during surgery that was not foreseeable, but that there was no negligence or lack of skill.  

Initially, the Board finds that there is no lay or medical evidence relating the Veteran's disorders directly to her active service.  In this regard, the Veteran has asserted that these disorders began following her surgery.  Moreover, the August 2015 and February 2016 VA examiners found that the Veteran benign pleomorphic adenoma and subsequent surgery were not incurred in or caused by service because the tumor first occurred in 2009, 26 years after the Veteran's separation.  

Further, as to the Veteran's claims of sinus drainage and ear and throat pain due to her September 2009 parotidectomy, all the VA examinations to address that question have found that such disorders were not caused by the VA surgery.  The VA examiners' respective opinions are considered probative, as they are uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).  As such, compensation under 38 U.S.C.A. § 1151 for such disorders is not warranted.

As to the facial denervation claim, the VA examinations all indicate that it is likely caused by the post-surgery healing process, though there was no carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA.  

However, the Board is presented with conflicting evidence that is essentially in a state of equipoise as to the medical conclusions to be drawn as to whether or not such facial nerve impairment was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  In such situations, a decision favorable to the appellant is mandated by 38 U.S.C.A. § 5107(b).  Accordingly, the Board finds compensation under 38 U.S.C.A. § 1151 for an additional disability for facial denervation is warranted.

 
ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability, of facial denervation, is granted, subject to the governing criteria applicable to the payment of monetary benefits.

Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability, of sinus drainage or ear and throat pain, is denied.



____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


